IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-315-CV



CHOICE INVESTMENTS, INC. AND DONALD ITZEN,


	APPELLANTS

vs.



JOHNNIE C. LINBERG AND CAROL K. LINGBERG,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 92-04964, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING

 


PER CURIAM


	The parties have filed a joint motion to reverse and remand.  The motion is
granted.  Tex. R. App. P. 59(a)(1)(A).
	The judgment of the trial court is reversed and the cause is remanded to that court
for rendition of judgment in accordance with the agreement of the parties.

Before Justices Powers, Aboussie and B. A. Smith
Reversed and Remanded on Joint Motion
Filed:   September 14, 1994
Do Not Publish